Case: 21-20563     Document: 00516416297         Page: 1     Date Filed: 08/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                      August 2, 2022
                                  No. 21-20563
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Carlos Dominguez-Torres,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CR-721-5


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Carlos Dominguez-Torres pleaded guilty to conspiracy to possess
   with intent to distribute methamphetamine and was sentenced to 135 months
   of imprisonment. On appeal, he contends that he received ineffective
   assistance of counsel when his initial attorney failed to properly advise him


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20563     Document: 00516416297           Page: 2   Date Filed: 08/02/2022




                                    No. 21-20563


   regarding relevant conduct and how it would affect the calculation of his
   sentencing guidelines.
          We will consider an ineffective-assistance claim on direct appeal
   “only in rare cases in which the record allows a reviewing court to fairly
   evaluate the merits of the claim.” United States v. Isgar, 739 F.3d 829, 841
   (5th Cir. 2014) (internal quotation marks and citation omitted). While
   Dominguez-Torres filed a motion for a new trial and made statements at
   sentencing describing counsel’s alleged deficient performance, the record
   lacks detail regarding the advice counsel gave Dominguez-Torres about the
   language in the plea agreement regarding the consideration of relevant
   conduct. We therefore decline to consider this claim without prejudice to
   Dominguez-Torres’s right to raise it in a 28 U.S.C. § 2255 motion. See
   United States v. Kelly, 915 F.3d 344, 352 (5th Cir. 2019); see also Isgar, 739
   F.3d at 841, 843 (affirming where the ineffective assistance claim was not
   reached).
          AFFIRMED.




                                         2